PER CURIAM: *
Maese-Alarcon challenges the consecutive sentences imposed on him as unreasonable. Having reviewed the record, in-eluding the April 10, 2006 amendment to the district court’s Final Order of Judgment and Commitment, we hold that the imposition of consecutive sentences was within the district court’s discretion and was reasonable in the light of the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3584 (giving the district court discretion to impose consecutive sentences after consideration of the § 3553(a) factors). Consequently, the judgment of the district court imposing consecutive sentences is
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.